PER CURIAM.
This motion is renewed because of the passage at the first session of the 65th Congress of the Act of June 12, 1917. This appropriation bill (at 40 Stat. 157), under the subheading or caption “United States Courts,” allots:
“For fees of clerks $215,000: Provided, that courts of the United States shall be open to seamen, without furnishing bond or prepayment of or making deposit to secure fees or costs, for the purpose of entering and prosecuting suit or suits in their own name,” etc.
It is urged that this statute applies to the prosecution of appeals in the Circuit Courts of Appeal; and it is apparently thought that the appropriation covers salary of the clerk of this court. This is a mistake. Clerks of Circuit Courts of Appeal have a stated salary, not dependent on fees, of $3,500 each, and for the fiscal year ending June 30, 1918, appropriation therefor was made by chapter 163 of 1917 (act signed March 3, 1917, and appropriation stated in 39 Stat. 1119).
The statute relied upon by the moving party can refer therefore only to courts other than Circuit Courts of Appeal, and certainly to District Courts, for the clerks of which no provision is made in chapter 163, supra.
It follows that the motion must be denied.